     0:20-cv-03143-DCC       Date Filed 01/28/21    Entry Number 13      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

Derrick Miller,                  )              Case No 0:20-cv-03143-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                           ORDER
                                 )
Corporal Holbrook, Sgt. Rigsby,  )
Sgt. Bell,                       )
                                 )
                   Defendants.   )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint brought pursuant to 42

U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge Paige J.

Gossett for pre-trial proceedings and a Report and Recommendation (“Report”). On

October 8, 2020, the Magistrate Judge issued a Report recommending that this action be

dismissed without prejudice and without issuance of service of process. ECF No. 9. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections

to the Report and the serious consequences if he failed to do so. Plaintiff has not filed

objections to the Report and the time to do so has lapsed.

                         APPLICABLE LAW AND ANALYSIS

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
     0:20-cv-03143-DCC        Date Filed 01/28/21    Entry Number 13      Page 2 of 2




Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, this action is DISMISSED without prejudice and

without issuance of service of process. 1

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 28, 2021
Spartanburg, South Carolina




       1 The dismissal is without leave to amend because any attempt to cure the
deficiencies in the Complaint would be futile. See Goode v. Cent. Va. Legal Aid Soc’y,
Inc., 807 F.3d 619, 624 (4th Cir. 2015); Bing v. Brivo Sys. LLC, 959 F.3d 605 (4th Cir.
2020).

                                             2
